Name: Commission Regulation (EC) No 1688/97 of 29 August 1997 amending for the 11th time Regulation (EC) No 413/97 adopting exceptional support measures for the market in pigmeat in the Netherlands
 Type: Regulation
 Subject Matter: agricultural activity;  means of agricultural production;  cooperation policy;  Europe;  economic policy
 Date Published: nan

 30 . 8 . 97 EN Official Journal of the European Communities No L 239/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1688/97 of 29 August 1997 amending for the 11th time Regulation (EC) No 413/97 adopting exceptional support measures for the market in pigmeat in the Netherlands THE COMMISSION OF THE EUROPEAN COMMUNITIES, whereas in both these cases the payment of aid should be limited to the period in which the sows have been kept on the holding and have given rise to costs for the producer; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, HAS ADOPTED THIS REGULATION: Whereas, because of the outbreak of classical swine fever in certain production regions in the Netherlands, excep ­ tional support measures for the market in pigmeat in that Member State were . adopted in Commission Regulation (EC) No 413/97 (3), as last amended by Regulation (EC) No 1 600/97 (4), Whereas Article 4a of Regulation (EC) No 413/97 provides that eligible sows must be inseminated within four months of the lifting of the ban on insemination; whereas this provision is difficult to check and should be replaced by a requirement that sows be kept on the holding for the same period; Article 1 Article 4a of Regulation (EC) No 413/97 is hereby amended as follows: 1 . In paragraph 2 the second sentence is replaced by the following: ' It shall be granted for eligible sows kept on the ap ­ plicant's holding throughout the duration of the ban on insemination and for four months following the lifting of the ban .' 2 . The following subparagraph is added to paragraph 3 : 'However, the the event of force majeure as referred to in the fourth subparagraph of Article 10 (2) and ap ­ plication of the natural circumstances clause referred to in Article 10 (5) of the said Regulation, the aid shall be granted only for the period in which the eligible sow was kept on the holding.' Whereas the application of Commission Regulation (EEC) No 3887/92 laying down detailed rules for applying the integrated administration and control system for certain Community aid schemes (*), as last modified by Regula ­ tion (EC) No 2015/95 (6), would lead to unjustified payments in cases of force majeure and unjustified losses in cases where the natural circumstances clause applied; (  ) OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 349, 31 . 12. 1994, p. 105 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (3) OJ No L 62, 4 . 3 . 1997, p. 26 . (4) OJ No L 216, 8 . 8 . 1997, p. 67. Is) OJ No L 391 , 31 . 12. 1992, p. 36 . (j OJ No L 197, 22. 8 . 1995, p. 2. No L 239/2 PEN Official Journal of the European Communities 30 . 8 . 97 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 August 1997. For the Commission Ritt BJERREGAARD Member of the Commission